EXHIBIT 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing with all otherpersons signatory below of a report on Schedule 13G or any amendments thereto, and to the inclusion of this Agreement as an attachment to such filing, with respect to the ownership of securities named in this Schedule 13G. This Agreement may be executed in any number of counterparts each of which shall be deemed to be an original and all of which together shall be deemed to constitute one and the same Agreement. IN WITNESS WHEREOF, the undersigned hereby execute this Agreement on September 10, 2013. By: /s/ George S. Loening* By: /s/ George S. Loening* Title:Chairman Title:Manager By: /s/ George S. Loening George S. Loening* *My signature is in my individual capacity as well as in my capacity as Chairman of Select Equity Group, Inc. and as Manager of Select Offshore Advisors, LLC, as applicable. 8
